COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 IN RE
                                                  §                No. 08-11-00146-CV

 TERESA CORRAL-LERMA,                             §          AN ORIGINAL PROCEEDING

                                                  §
 RELATOR.
                                                  §



                                  MEMORANDUM OPINION

       Relator filed a petition for writ of prohibition and writ of mandamus, contending that the

trial court lacks jurisdiction to conduct a trial on the issue of attorney’s fees because its plenary

power has expired and an appeal is pending in this Court. See In re Miranda, 142 S.W.3d 354,

356 (Tex.App.--El Paso 2004, orig. proceeding)(holding that writ of mandamus will issue if trial

court enters void order after its plenary power expires); In re Nguyen, 155 S.W.3d 191, 194 (Tex.

App.--Tyler 2003, orig. proceeding)(holding that writ of prohibition will issue to enforce

jurisdiction of appellate court). Relator has the burden of showing that she is entitled to an

extraordinary writ. See In re Am. Nat’l Ins. Co., 242 S.W.3d 831, 834 (Tex.App.--El Paso 2007,

orig. proceeding); TEX .R.APP .P. 52.7(a)(1). Relator has not met this burden. Accordingly, the

petition is denied.



May 25, 2011
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.